 



EXHIBIT 10.62
AMENDMENT
TO
THE DURIRON COMPANY, INC.
LONG-TERM INCENTIVE PLAN
1. Preamble. On February 14, 1988, The Duriron Company, Inc., (predecessor to
Flowserve Corporation (“Flowserve”)), established a Long-Term Incentive Plan
(the “Plan”). The Plan was thereafter amended, in particular by a Amendment
No. 2 effective January 1, 1992, which permitted participants to defer the
receipt of cash Performance Units in the form of deferred cash or in the form of
shares (the former shares now consisting of Flowserve shares). Shares and cash
so deferred were credited to an account under the Plan. Payment is to be made
under Section X D of the Plan upon the occurrence of specified events. Since
such amendment, section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), has been enacted and has become effective with respect to the
Plan. The Plan will be amended in 2006 for overall compliance with section 409A
of the Code. In the interim, Question and Answer 20 of Internal Revenue Service
Notice 2005-1 permits distribution of certain amounts without respect to the
otherwise applicable limitations of section 409A. By this amendment, Flowserve
intends to accomplish amendment of the Plan to provide for such distributions.
Section VIII of the Plan permits the Board of Directors of Flowserve to amend
the Plan.
2. Amendment. Pursuant to Section VIII of the Plan, the Plan is hereby amended
by adding the following Section X D(v) to the Plan, to follow Section X D (iv):
     “(v) 2005 DISTRIBUTION. Notwithstanding anything to the contrary in this
Plan, the entire amount credited to the unsecured Deferred Cash Awards account
and all Deferred Shares of former employee Participant William Jordan, and the
entire amount credited to the unsecured Deferred Cash Awards account of
Participant Ronald F. Shuff will be distributed in full in lump sums to William
Jordan and Ronald F. Shuff, respectively, prior to December 31, 2005. Such
distribution will be includible in the reportable taxable income of such
Participants for taxable year 2005. These distributions are in accordance with
Question and Answer 20 of Internal Revenue Service Notice 2005-1, and shall
terminate the participation of such former employee Participant William Jordan
in the Plan, and shall terminate the prior deferrals of Participant Ronald F.
Shuff under the Plan. Such distribution shall be made in kind or in cash, as
applicable.”
3. Effect of Amendment. Except as amended by this Amendment to The Duriron
Company, Inc., Long-Term Incentive Plan, the Plan, as heretofore amended, shall
remain in full force and effect.

                  FLOWSERVE CORPORATION
 
           
 
  By:       Pension and Investment Committee            
 
      by:   /s/ Mark A. Blinn, member
 
           
Executed December 14, 2005
           

1